DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 14 September 2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Per claim 2, line 1, “the object level” lacks sufficient antecedent basis and it would be more appropriate to replace “the” in the same limitation with “a”.
Per claim 8, line 7, “the copies of unmasked segments” is indefinite as line 5 of the instant claim teaches “copies of one or more unmasked segments”.  It is unclear which of the claimed “one or more unmasked segments” correspond to the claimed “unmasked segments”.  It would be more appropriate to insert “the one or more” before “unmasked segments” on line 7.  On line 8, “the duplicate segments” lacks sufficient antecedent basis as “identifying any duplicate segments” taught on lines 6-7 of the instant claim may be interpreted to mean identifying less than two duplicate segments.  It would be more appropriate to replace “the” before “duplicate segments” on line 8 with “any identified”.
Appropriate correction is required.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11468193.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of Patent No. 11468193 contain every element of claims 1-10 of the instant application and thus anticipate claims 1-10 of the instant application.  Claims 1-10 of the instant application therefore are not patently distinct from the earlier patent claim and as such is unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Per claim 1, claim 11 of Patent No. 11468193 as shown in the table below contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application.
Instant Application 17810118
Patent 11468193
1. A system, comprising:
one or more hardware processors; and
a non-transitory storage medium having stored therein instructions that are executable by the one or more hardware processors to perform operations comprising:
11. A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising:

receiving an object from a client as part of a data ingestion process;
receiving an object from a client as part of a data ingestion process;
directing the object to an object access microservice;
directing the object to an object access microservice;
providing a copy of the object to a masker worker microservice;
providing a copy of the object to a masker worker micro service;
masking the copy of the object to create a masked object, wherein the masking of the copy of the object is performed inline prior to storage of the object;
masking the copy of the object to create a masked object, wherein the masking of the copy of the object is performed inline prior to storage of the object;
deduplicating the object and the masked object; and
deduplicating the object and the masked object; and
storing the masked object and the object in storage.
storing the masked object and the object in storage.


Per claims 2-10, the instant claims are anticipated by claims 12-20 of Patent No. 11468193, respectively.
In Patent No.11468193, claims 1-10 are the method claims corresponding to the non-transitory storage medium claims 11-20 of Patent No.11468193.  As such claims 1-10 of the instant applications are also rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of Patent No. 11468193.
Claims Not Rejected On The Grounds of 35 U.S.C 102 or 103
Claims 1-10 are not rejected on the grounds of 35 U.S.C 102 or 103 in view of prior art.  The following is a statement of reasons for not rejecting claims 1-10 in view of prior art reference.
Palangappa [US 20180188971 A1] teaches a method for deduplication comprising dividing data string into a plurality of data segments having resident data original sequence, writing the resident data string original sequence to the NVM, writing a first ordered sequence pointer with the resident data string original sequence in the NVM, writing the original sequence to the NVM, writing a second ordered sequence pointer with the original sequence in the NVM, where the first and second ordered sequence pointers map to the physical address, and writing the data segments of the rearranged sequence as an ordered sequence according to the predetermined pattern at the physical address.
	Per independent claim 1, the cited prior art reference fails to teach or sufficiently suggest: 1) masking the copy of the object to create a masked object, wherein the masking of the copy of the object is performed inline prior to storage of the object; 2) deduplicating the object and the masked object; and 3) storing the masked object and the object in storage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

20 October 2022